DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I:	Figures 3-5
Group II:	Figures 6 and 7
Group III:	Figures 8 and 9
Group IV:	Figure 10
Group V: 	Figures 11-14
Group VI	Figures 15 and 16
Group VII:	Figures 17 and 18
Group VIII:	Figure 19
Group IX:	Figures 20 and 21
Group X:	Figure 22
Group XI:	Figures 23
Group XII:	Figures 24 and 25
Group XIII:	Figure 26
Group XIV:	Figures 27-27C
Group XV:	Figures 28-28B
Group XVI:	Figure 29
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XVI lack unity of invention because even though the inventions of these groups require the technical feature of a base and pattern assembly, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jong (JP 10/2011/0049236) (IDS).  
Each group is drawn to a pattern part and base part assembly (claim 1), essentially a two-part piece of foldable substrate, however although this feature is shared by each Group, it is not inventive.  
Each group is drawn to the following special technical features as follows: Group I is drawn to an assembly with a coupling part within the assembly.  Group II is drawn to an assembly with a non-linear axis of folding.  Group III is drawn to an assembly with a plurality of layers forms the pattern part.  Group IV is drawn to an electronic configuration inside the assembly.  Group V is drawn to an envelope assembly for receiving the pattern/base assembling, including also a stand for the envelope.  Group VI is drawn to a container for receiving the assemblies, wherein some assemblies have the pattern part, and some do not.  Group VII is drawn to adaptations to the base portion to provide the assembly in books, such as holes for bindings or adhesives.  Group VIII is drawn to an assembly which is permanently bound into the binding of a book.  Group IX is drawn to a book cover assembly with a window which provides a pouch for the assembly.  Group X is drawn to a front cover of a book forming a pocket calendar, with apertures for receiving the book binding.  Group XI is a cover shaped assembly shaped to fit the cover of a box.  Group XII is drawn to an assembly comprising multiple like assemblies which are wrapped and fixed in a square shape.  Group XIII is drawn to an assembly wrappable around a beverage container with adhesion parts.  Group XIV is drawn to a first bent piece component for keeping the assembly in a folded configuration.  Group XV is drawn to a second, standing bent piece component for going through an aperture in a fold of the assembly.  Group XVI is drawn to magnets provided on the pattern part to form a moving depiction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637